Case 1:17-cv-24380-FAM Document 66 Entered on FLSD Docket 10/30/2018 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                           Case No.: 17-24380-CIV-Moreno/Louis


  ESTHER VENTURA DE RENDÓN and
  JUAN MARÍA RENDÓN GUTIÉRREZ,

           Petitioners,

  v.

  VIVIANE VENTURA and MICHAEL D. VENTURA,

       Respondents.
  _____________________________________/


                 RESPONDENTS' OPPOSITION TO MOTION TO ALTER
             OR AMEND JUDGMENT TO INCLUDE DAMAGES AND INTEREST,
            AND FOR DISBURSEMENT OF FUNDS HELD IN COURT REGISTRY

           Respondents Vivian Ventura and Michael D. Ventura (Respondents) submit

  this Opposition to the Motion to Alter or Amend Judgment to Include Damages and

  Interest, and For Disbursement of Funds Held in Court Registry (DE 61) filed by

  Claimants.

           Respondents specifically object to adding post-award, prejudgment interest

  in the amounts of $78,613.70 against Respondent Michael Ventura, $9,826 against

  Vivian Ventura, and $17,086 of interest on the cost award. As set forth in the

  motion, the imposition of post-award, prejudgment interest is within the discretion

  of the Court. Motion, p. 4; Indus. Risk Insurers v. M.A.N. Gutehoffnungshutte

  GmbH, 141 F.3d 1434, 1446 (11th Cir. 1998). The purpose of such an award is to

  compensate         the   plaintiff   for   any   delay    in   payment      resulting   from    the

  litigation.    Oldham v. Korean Air Lines Co., Ltd., 127 F.3d 43, 54 (D.C. Cir.

  1997). The circuits that have spoken to this issue have also emphasized, however,


       Baker & McKenzie LLP, 1111 Brickell Avenue, Suite 1700, Miami, Florida 33131 – (305) 789-8900
Case 1:17-cv-24380-FAM Document 66 Entered on FLSD Docket 10/30/2018 Page 2 of 4



  that a district court’s discretion to grant prejudgment interest “must be exercised in

  a manner consistent with the underlying arbitration award.” Ministry of Defense and

  Support for the Armed Forces of the Islamic Republic of Iran v. Cubic Defense Sys.,

  Inc., 665 F.3d 1091, 1103 (9th Cir. 2011).

        The    Court    should    not   exercise      its   discretion   to   grant   post   award

  interest. First, the Award itself did not grant “pre-award” interest. Consequently,

  granting post-award, prejudgment interest is not consistent with the Award.

  Compare, Continental Transfert Technique Limited v. Federal Gov’t of Nigeria, 932

  F.Supp.2d 153 (D.D.C. 2013) (granting post award, prejudgment interest where

  the arbitral award granted pre-award interest but was silent regarding post award

  interest). Further, in the current instance Claimants delayed in bringing this action

  for over a year and half after obtaining the arbitral Award, resulting in the

  significant prejudgment interest being requested. Respondents have not paid the

  arbitral Award as they are awaiting resolution of the properly filed, pending motion

  to vacate the award based on Colombian law grounds.

        Based on the foregoing argument and authority, Respondents request that

  the Court not amend the Final Judgment to include post-award, prejudgment

  interest.




                                                  2
    Baker & McKenzie LLP, 1111 Brickell Avenue, Suite 1700, Miami, Florida 33131 – (305) 789-8900
Case 1:17-cv-24380-FAM Document 66 Entered on FLSD Docket 10/30/2018 Page 3 of 4



  Dated this 30th day of October, 2018.


                                              Respectfully submitted,

                                               By: /s/ Luis O'Naghten
                                                   BAKER & MCKENZIE LLP
                                                   Luis O'Naghten
                                                   Florida Bar No. 622435
                                                   William V. Roppolo
                                                   Florida Bar No. 182850
                                                   Jessica Marroquin
                                                   Florida Bar No. 105360
                                                   Sabadell Financial Center
                                                   1111 Brickell Avenue, Suite 1700
                                                   Miami, Florida 33131
                                                   Tel.: (305) 789-8900
                                                   Fax: (305) 789-8953
                                                   luis.onaghten@bakermckenzie.com
                                                   william.roppolo@bakermckenzie.com
                                                   jessica.marroquin@bakermckenzie.com

                                                      Counsel for Respondent


                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on October 30, 2018, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that

  the foregoing document is being served this day on all counsel of record or pro se

  parties identified on the attached Service List in the manner specified, either via

  transmission of Notices of Electronic Filing generated by CM/ECF or in some other

  authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.



                                                      By: /s/ Luis O'Naghten
                                                              Luis O'Naghten




                                                  3
    Baker & McKenzie LLP, 1111 Brickell Avenue, Suite 1700, Miami, Florida 33131 – (305) 789-8900
Case 1:17-cv-24380-FAM Document 66 Entered on FLSD Docket 10/30/2018 Page 4 of 4



                                         SERVICE LIST

                           ESTHER VENTURA DE RENDÓN and
                           JUAN MARÍA RENDÓN GUTIÉRREZ,
                                         v.
                                VIVIANE VENTURA and
                                MICHAEL D. VENTURA,

                         Case No.: 17-24380-CIV-Moreno/Louis


  Counsel for Petitioners

  Adrian Nuñez
  Jones Day
  Brickell World Plaza, Suite 3300
  600 Brickell Avenue
  Miami, Florida 33131
  Tel.: (305) 714-9700
  Fax: (305) 714-9799
  Email: anunez@jonesday.com


  537433-v1\MIADMS




                                                  4
    Baker & McKenzie LLP, 1111 Brickell Avenue, Suite 1700, Miami, Florida 33131 – (305) 789-8900
